Name: 80/963/EEC: Commission Decision of 29 September 1980 on the reimbursement by the EAGGF, Guidance Section, to Ireland of expenditure incurred during 1979, in connection with Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D096380/963/EEC: Commission Decision of 29 September 1980 on the reimbursement by the EAGGF, Guidance Section, to Ireland of expenditure incurred during 1979, in connection with Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (Only the English text is authentic) Official Journal L 269 , 14/10/1980 P. 0017 - 0017****( 1 ) OJ NO L 145 , 13 . 6 . 1977 , P . 44 . ( 2 ) OJ NO L 6 , 10 . 1 . 1979 , P . 27 . ( 3 ) OJ NO L 77 , 29 . 3 . 1979 , P . 28 . COMMISSION DECISION OF 29 SEPTEMBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO IRELAND OF EXPENDITURE INCURRED DURING 1979 , IN CONNECTION WITH COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/963/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/391/EEC OF 17 MAY 1977 INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( 1 ), AS LAST AMENDED BY DIRECTIVE 79/9/EEC ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , WHEREAS THE PLAN FOR THE ERADICATION OF BRUCELLOSIS AND TUBERCULOSIS , COMMUNICATED BY IRELAND , WAS THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 9 OF THE SAID DIRECTIVE ; WHEREAS IRELAND HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF SLAUGHTERINGS DONE DURING 1979 , AS PART OF THE MEASURES PROVIDED FOR IN ARTICLES 2 AND 3 OF THE ABOVEMENTIONED DIRECTIVE AND IN THE NATIONAL PROGRAMME APPROVED BY THE COMMISSION ; WHEREAS THIS REQUEST IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 79/324/EEC OF 9 MARCH 1979 , CONCERNING APPLICATIONS FOR REIMBURSEMENT UNDER DIRECTIVE 77/391/EEC INTRODUCING COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS IN CATTLE ( 3 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT THE NUMBER OF ANIMALS SLAUGHTERED WAS AS FOLLOWS : // // COWS // BOVINE ANIMALS OTHER THAN COWS // PURSUANT TO ARTICLE 2 // 32 649 // 7 005 // PURSUANT TO ARTICLE 3 // 12 998 // 12 400 // PURSUANT TO ARTICLE 4 // - // - // // - - - // - - - // TOTAL // 45 647 // 19 405 ; // WHEREAS THE EAGGF , GUIDANCE SECTION , SHOULD PAY TO THE MEMBER STATE 60 UNITS OF ACCOUNT PER COW AND 30 UNITS OF ACCOUNT PER BOVINE ANIMAL OTHER THAN COWS ; WHEREAS THE AID FOR THE MEMBER STATE SHOULD BE AN AMOUNT OF POUND ST . IRL 2 613 250.24 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EAGGF , GUIDANCE SECTION , TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1979 , FOR THE SLAUGHTERING OF COWS AND BOVINE ANIMALS OTHER THAN COWS AS PART OF THE COMMUNITY MEASURES FOR THE ERADICATION OF BRUCELLOSIS , TUBERCULOSIS AND LEUCOSIS SHALL BE POUND ST . IRL 2 613 250.24 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 29 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT